                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                    No. 5:19-hc-02108-BO


 JUAN CARLOS VILLEDA,                                  )
                                                       )
                         Petitioner,                   )
                                                       )
                  v.                                   )                      ORDER
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                         Respondent.                   )


           On April 5, 2019, Juan Carlos Villeda ("petitioner"), then an inmate at FMC Butner, filed

prose a petition fora writofhabeas corpus under28 U.S.C. § 2241. [D.E. 1]. On October 23, 2019,

the court directed plaintiff to show good cause, no later than November 8, 2019, why the petition

should not be dismissed as moot due to petitioner intervening release from federal custody on

October 2, 2019, or dismissed for failure to prosecute under Local Civil Rule 83.3. Order [D.E. 8].

On November 8, 2019, the court's order to show cause was returned as undeliverable [D.E. 9].

Petitioner has failed to respond to the court's order to show cause and the time to do so has passed.

           Accordingly, the court: DISMISSES WITHOUT PREJUDICE the petition either as moot or

for failure to prosecute; DENIES AS MOOT the pending motion [D.E. 5]; and DENIES a Certificate
;··(   .


of Appealability, see 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 53 7 U.S. 322, 336-38 (2003); Slack

v. McDaniel, 529 U.S. 473,484 (2000). The clerk shall close the case.

           SO ORDERED. This _i1__ day of November 2019.



                                                       71:~YL,f-p
                                                       Chief United States District Judge.




                                                                                                  '     '
                                                                                               ·,.;•,,·._·
